In a proceeding pursuant to General Muncipal Law § 50-e (5) for leave to serve a late notice of claim, the Village of Pleasantville appeals from an order of the Supreme Court, Westchester County (Liebowitz, J.), entered April 13, 2010, which granted the petition.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, it was not an improvident exercise of discretion to grant the petition for leave to *964serve a late notice of claim (see General Municipal Law § 50-e [5]; Matter of Vicari v Grand Ave. Middle School, 52 AD3d 838 [2008]). Mastro, J.P., Florio, Dickerson, Belen and Lott, JJ., concur.